Citation Nr: 0124795	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for an award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945.  He died on December [redacted], 1952.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 determination by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 2000, a statement of the case was issued in 
September 2000, and a substantive appeal was received in 
September 2000.


FINDINGS OF FACT

1.  The veteran died in December 1952.

2.  By rating decision in February 1953, a claim by the 
appellant for entitlement to service connection for the cause 
of the veteran's death was denied; a notice of disagreement 
was not received to initiate an appeal from that 
determination. 

3.  Subsequent requests to reopen the claim of entitlement to 
service connection for the cause of the veteran's death were 
denied in March 1956 and February 1990, but a notice of 
disagreement was not filed to initiate an appeal from either 
determination.  

4.  Another request to reopen the claim of entitlement to 
service connection for the cause of the veteran's death was 
received on October 6, 1997, and the claim was reopened and 
the benefit granted by rating decision in April 1999.

5.  The appellant was twice married and divorced subsequent 
to the veteran's death; her most recent marriage ended in 
1994 and the appellant has not remarried since that time.

6.  At the time the appellant's request to reopen her claim 
was received on October 6, 1997, applicable law barred an 
award of VA Dependency and Indemnity Compensation to certain 
surviving spouses who remarried after the veteran's death; 
this bar was removed, effective October 1, 1998, for certain 
spouses whose remarriage after the veteran's death was later 
terminated by death, divorce or annulment.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 1, 1998, for the appellant's award of service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991 and Supp. 
2001); 38 C.F.R. 38 C.F.R. §§ 3.31, 3.50, 3.55, 3.114, and 
3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations.  The issue on appeal has been addressed by the 
RO in the rating decision, an October 1999 letter, and the 
statement of the case.  In these documents, the appellant has 
been furnished notice of the applicable laws and regulations 
regarding the assignment of an effective date for the grant 
of service connection for the cause of the veteran's death.  
With regard to the assistance requirements of the new law, 
the Board observes that no additional pertinent evidence has 
been identified.  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The veteran's death certificate reflects that he died on 
December [redacted], 1952.  A claim of entitlement to service 
connection for the cause of the veteran's death was filed, 
but this claim was denied by rating decision in February 
1953.  The appellant was notified of the determination and 
furnished notice of appellate rights and procedures by letter 
dated in March 1953.  Despite the appellant's contention that 
she went to a VA office to file a notice of disagreement, the 
record does not include any evidence suggesting that a notice 
of disagreement was in fact filed.  Accordingly, the February 
1953 rating decision became final.  38 U.S.C.A. § 7105(c).  

Although a claim may be the subject of a prior final denial, 
a claimant may reopen a claim if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The record shows 
that the appellant did attempt to reopen the cause of death 
claim, but her requests were denied in March 1956 and 
February 1990.  She did not file a notice of disagreement to 
initiate an appeal from either decision, and those decisions 
also became final.  38 U.S.C.A. § 7105(c). 

On October 6, 1997, a VA Form 21-534 was received from the 
appellant and viewed as another request to reopen her claim.  
After development which included obtaining a medical opinion, 
service connection for the cause of the veteran's death was 
granted by rating decision in April 1999.  The appellant 
filed a notice of disagreement with the effective date 
assigned for the grant of service connection for the cause of 
the veteran's death and that question is now before the Board 
for appellate review. 

In reviewing appeals, the Board is bound by applicable laws 
and regulations.  38 U.S.C.A. § 7104.  With regard to 
assignment of effective dates, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).  In the case 
of service-connected death after separation from service, the 
effective date will be the first day of the month in which 
the veteran's death occurred, if the claim is received within 
one year after the date of the death; otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).  In the case of re-opened claims, the 
effective date will be the date of receipt of the claim, or 
the date in which entitlement arose, whichever is later, as 
provided in 38 C.F.R. § 20.1304(b)(1); 38 C.F.R. § 3.400(r).

Based on the evidence in this case, it would appear that the 
proper effective date for the grant of service connection for 
the cause of the veteran's death would be October 6, 1997, 
the date of receipt of the request to reopen which 
subsequently led to the April 1999 rating decision which 
granted that benefit.  As noted earlier, the record clearly 
shows prior final denials of the appellant's claim.  
Therefore, the grant of service connection for the cause of 
the veteran's death must be based on the date of receipt of 
the claim to reopen which ultimately led to the grant of the 
benefit.  

However, another factor in this case involves the state of 
the law governing awards of DIC to remarried surviving 
spouses of a veteran.  The record shows that the appellant 
remarried twice after the veteran's death.  Each remarriage 
was terminated by divorce with the most recent divorce being 
in 1994.  Under the law in effect at the time the appellant 
requested that her claim be reopened in October 1997, certain 
surviving spouses were barred from receiving DIC if that 
surviving spouse had remarried after the veteran's death, 
even if the surviving spouse was later divorced.  See 38 
C.F.R. §§ 3.50, 3.55 (1997).  However, the provisions of 38 
C.F.R. § 3.55 were subsequently amended, effective October 1, 
1998, to provide that a remarried surviving spouse of a 
veteran is not barred from receiving DIC if the remarriage is 
terminated by death, divorce, or annulment.  See 38 U.S.C.A. 
§ 1311(e); 38 C.F.R. § 3.55.  The fact that this change in 
law was effective October 1, 1998, is important because where 
DIC is awarded or increased pursuant to a liberalizing law or 
a liberalizing VA issue, approved by the Secretary or by his 
or her direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).

Applying the above laws and regulations to the facts of this 
case, the proper effective date for the grant of service 
connection for the cause of the veteran's death is October 1, 
1998.  This is the effective date of the change in the law 
which allowed the appellant to be considered for DIC since 
her remarriages after the veteran's death had been terminated 
by divorce.  

The Board notes that certain documents in the claims file 
discuss the issue in terms of entitlement to an effective 
date prior to November 1, 1998.  An award letter in the 
claims file does show November 1, 1998, as the effective date 
for payment of the award.  This is based on the statutory 
provision that the payment of monetary benefits based on an 
award of compensation may not be made for any period prior to 
the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a).  In 
other words, in this case the effective date for the award of 
service connection for the cause of the veteran's death was 
October 1, 1998.  However, no benefits may be paid prior to 
November 1, 1998, pursuant to 38 U.S.C.A. § 5111(a).  


ORDER

Entitlement to an effective date prior to October 1, 1998, 
for an award of service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 


REMAND

By rating decision in August 2000, the RO determined that 
clear and unmistakable error was not involved in a February 
1953 decision which denied the appellant's original claim of 
entitlement to service connection for the cause of the 
veteran's death.  In the August 2000 rating decision, the RO 
also denied entitlement to accrued benefits.  In a September 
2000 letter, the appellant expressed disagreement with regard 
to these issues.  However, it does not appear that a 
statement of the case has been issued.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to theses issues.  38 C.F.R. § 19.26.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet.App. 238 (1999).

Although the Board must remand these issue to the RO for 
issuance of a statement of the case, the Board directs the 
attention of the appellant and her representative to the 
statutory requirement that a timely substantive appeal must 
be filed in response to the statement of the case in order to 
complete an appeal.  38 U.S.C.A. § 7105.  

Accordingly, this case is REMANDED for the following actions:

The RO must prepare and send the 
appellant and her representative a 
statement of the case regarding the 
issues of entitlement to accrued benefits 
and whether clear and unmistakable error 
was involved in a February 1953 decision 
which denied the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If a 
timely substantive appeal is received to 
complete and appeal as to one or both 
issues, then the case should be returned 
to the Board for appellate review.  

The appellant and her representative have the right to submit 
additional evidence 


and argument on the matters the Board has remanded to the RO.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



